Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 1 of 15 PageID# 243




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


THE PRUDENTIAL INSURANCE COMPANY)
OF AMERICA,                     )
         Plaintiff,             )
                                                    )
               V.                                   )       Civil Action No. l:20-cv-450
                                                    )
pru.com,a domain name,and                           )
FRANK ZHANG,                                        )
            Defendants.                             )

                                  MEMORADUM OPINION


        This anti-cybersquatting and trademark infringement action is before the Court on

defendant Frank Zhang's motion to dismiss plaintiffs complaint pursuant to Rule 12(b)(1) and/or

Rule 12(b)(2) or to transfer the case to the District of Arizona pursuant to 28 U.S.C. § 1404(a).

Zhang has filed his motion individually and on behalf of the subject res, <pru.com>, a domain

name (the "Domain Name"). Plaintiff, The Prudential Company of America, opposes defendant's

 motion, arguing that plaintiff properly brought this in rem action against the Domain Name in the

Eastem District of Virginia.

        For the reasons that follow, defendant Zhang's motion to dismiss is granted in part and

denied in part. Zhang's motion to dismiss is granted insofar as all claims against defendant Zhang

in plaintiffs complaint are dismissed for lack of personal jurisdiction. Zhang's motion to dismiss

is denied insofar as Zhang seeks dismissal of plaintiffs in rem anti-cybersquatting claim against

the Domain Name. Plaintiff has adequately plead an in rem anti-cybersquatting claim against the

Domain Name,and there is in rem jurisdiction to proceed against the Domain Name in the Eastem

District of Virginia pursuant to 15 U.S.C. § 1125(d)(2).
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 2 of 15 PageID# 244
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 3 of 15 PageID# 245
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 4 of 15 PageID# 246
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 5 of 15 PageID# 247
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 6 of 15 PageID# 248
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 7 of 15 PageID# 249
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 8 of 15 PageID# 250
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 9 of 15 PageID# 251
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 10 of 15 PageID# 252
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 11 of 15 PageID# 253
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 12 of 15 PageID# 254
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 13 of 15 PageID# 255
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 14 of 15 PageID# 256
Case 1:20-cv-00450-TSE-MSN Document 25 Filed 07/22/20 Page 15 of 15 PageID# 257
